IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-73,423-01


EX PARTE TROY ALLEN TULEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 53721 IN THE 336TH DISTRICT COURT
FROM GRAYSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). In accordance with a plea agreement,
Applicant was convicted of possession of a controlled substance, enhanced by two prior state jail
felonies, and sentenced to ten years' imprisonment. Applicant did not appeal his conviction.
	Applicant alleges that he received ineffective assistance of counsel and that his sentence is
unlawful because his sentence exceeds the applicable punishment range.  On June 13, 2010, the trial
court entered findings of fact and conclusions of law recommending that relief be denied. This Court
has undertaken an independent review of all the evidence in the record. We agree that relief should
be denied. However, we decline to adopt conclusion number six. Based upon the trial court's
remaining findings of fact and conclusions of law, as well as our independent review of the record,
we deny relief on all Applicant's claims. 
 
Filed: April 14, 2010
Do not publish